Berdon, J.,
dissenting. We cherish our sacred constitutional right to privacy, which includes the right to be free from unreasonable searches and seizures under the fourth and fourteenth amendments to the federal constitution and under article first, § 7, of our state constitution. That right is protected by the requirement that before a police officer may search our homes or possessions, a warrant must be issued upon probable cause. A “search conducted without a warrant issued upon probable cause is per se unreasonable . . . subject only to a few specifically established and well-delineated exceptions.” (Internal quotation marks omitted.) State v. Badgett, 200 Conn. 412, 423-24, 512 A.2d 160, cert. denied, 479 U.S. 940, 107 S. Ct. 423, 93 L. Ed. 2d 373 (1986), quoting Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S. Ct. 2041, 36 L. Ed. 2d 854 (1973); see also Coolidge v. New Hampshire, 403 U.S. 443, 454-55, 91 S. Ct. 2022, 29 L. Ed. 2d 564, reh. denied, 404 U.S. 874, 92 S. Ct. 26, 30 L. Ed. 2d 120 (1971); Stoner v. California, 376 U.S. 483, 486, 84 S. Ct. 889, 11 L. Ed. 2d 856, reh. denied, 377 U.S. 940, *29484 S. Ct. 1330, 12 L. Ed. 2d 303 (1964); State v. Zindros, 189 Conn. 228, 237, 456 A.2d 288 (1983), cert. denied, 465 U.S. 1012, 104 S. Ct. 1014, 79 L. Ed. 2d 244 (1984).
There are three recognized exceptions to the warrant requirement: “(1) where searches have been undertaken incident to a lawful custodial arrest ... (2) where there is probable cause to believe that a motor vehicle contained contraband or evidence pertaining to a crime . . . and (3) where the search has been conducted in order to inventory personal property lawfully taken into police custody. . . . These exceptions have been jealously and carefully drawn . . . and the burden is on the state to establish the exception.” (Citations omitted; internal quotation marks omitted.) State v. Badgett, supra, 424. Today, the majority loses sight of the reasons why a search incident to a lawful arrest is an exception to the warrant requirement, which is, of course, to provide for the safety of the arresting officer and to preserve evidence that is easily concealable or destructible. Chimel v. California, 395 U.S. 752, 763, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969); State v. Badgett, supra, 425.
In this case, the police officer arrested the defendant, handcuffed him and placed him in the police cruiser and then proceeded to search his car without a warrant. How, then, can the state justify this as a search incident to a lawful arrest? How could the search of the defendant’s car provide the police officer with any more safety than he already had once the defendant was handcuffed and placed in the police cruiser? How could the defendant conceal or destroy any evidence in his car once he was secured in such a manner?
Nevertheless, the Supreme Court of the United States adopted a bright-line test under the fourth amendment to the federal constitution. It states that when a police *295officer has made a “lawful custodial arrest of the occupant of an automobile, he may, as a contemporaneous incident of that arrest, search the passenger compartment of that automobile.” New York v. Belton, 453 U.S. 454, 460, 101 S. Ct. 2860, 69 L. Ed. 2d 768 (1981).1 As the majority of our court recognized in Badgett, the court in Belton adopted the fiction that the interior of a car is always within the immediate control of an arrestee who has recently been in the car. State v. Badgett, supra, 426. Today, however, the majority subscribes to this fiction and deprives our residents of the privacy that I feel is their constitutional right under our state constitution. “[S]earch and seizure law [becomes] uncontrollable when the rubric [is] adopted and the rationale discarded.” (Internal quotation marks omitted.) People v. Belton, 55 N.Y.2d 49, 53, 432 N.E.2d 745, 447 N.Y.S.2d 873 (1982).
The majority gives no practical or principled justification for taking this course, other than relying on the dictum in State v. Delossantos, 211 Conn. 258, 266, 559 A.2d 164, cert. denied, 493 U.S. 866, 110 S. Ct. 188, 107 L. Ed. 2d 142 (1989). Surely, the majority cannot justify the Belton bright-line rule under our state constitution as a guide to police officers in the field. As Justice Brennan aptly noted in his dissent in Belton, *296this rule will create far more problems for the officers than it solves. New York v. Belton, supra, 469 (Brennan, J., dissenting). First, the rule does not indicate how long after the suspect’s arrest a search may be validly conducted. Id., 470. It does not say whether it matters if the police officer formed probable cause to arrest before or after the suspect left his or her car. Id. The majority in Belton “does not give the police any ‘bright-line’ answers to these questions. More important, because the Court’s new rule abandons the justifications underlying Chimel, it offers no guidance to the police officer seeking to work out these answers for himself [or herself]. ” (Emphasis in original.) Id.
“It is well established that ‘federal constitutional and statutory law “establishes a minimum national standard for the exercise of individual rights and does not inhibit state governments from affording higher levels of protection for such rights.” . . . Cologne v. Westfarms Associates, 192 Conn. 48, 57, 469 A.2d 1201 (1984).’ State v. Barton, 219 Conn. 529, 546, 594 A.2d 917 (1991). Justice Shea, when writing for an unanimous en banc court in State v. Marsala, 216 Conn. 150, 159-60, 579 A.2d 58 (1990), rejected the ‘good faith’ exception to the exclusionary rule adopted by the United States Supreme Court in United States v. Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984), and noted that ‘[w]e have frequently relied upon decisions of the United States Supreme Court interpreting the fourth amendment, as well as other amendments to the United States constitution, to define the contours of the protections provided in the various sections of the declaration of rights contained in our state constitution. We have also, however, determined in some instances that the protections afforded to the citizens of this state by our own constitution go beyond those provided by the federal constitution, as that document has been interpreted by the United States Supreme *297Court. State v. Dukes, 209 Conn. 98, 112, 547 A.2d 10 (1988); State v. Stoddard, 206 Conn. 157, 166, 537 A.2d 446 (1988); State v. Kimbro, 197 Conn. 219, 235-36, 496 A.2d 498 (1985).’ ” State v. Geisler, 222 Conn. 672, 684, 610 A.2d 1225 (1992).
Our state is rich in its history on the right to be free from unwarranted government intrusions. In the 1787 case of Frisbie v. Butler, 1 Kirby 213, 215 (1787), this court held that the general warrant authorizing the search of “all places, and arrest all persons, the complainant should suspect, [was] clearly illegal . . . .”2 See also Grumon v. Raymond, 1 Conn. 40, 43 (1814); Gray v. Davis, 27 Conn. 447, 450 (1858). Indeed, “[b]efore the fourth amendment’s search and seizure clause was made applicable to the states, much less the exclusionary rule, this court recognized the limits imposed on the government by the Connecticut search and seizure clause.” State v. Geisler, supra, 688. Within the context of this rich history in Connecticut, I find it troubling that the majority adopts under our state constitution the bright-line rule set forth in New York v. Belton, supra.
Other jurisdictions presented with the Belton issue under their state constitutions rejected the United States Supreme Court’s bright-line rule. See State v. Brooks, 452 So. 2d 149 (La. 1984) (following Chimel, the Supreme Court of Louisiana rejected Belton as the correct rule of police conduct under its state constitu*298tion); People v. Belton, supra (applying Chimel, the New York Court of Appeals upheld the warrantless search of the defendant’s car under the automobile exception to the warrant requirement, refusing to follow the Belton bright-line rule that, incident to a lawful arrest, the passenger compartment of a car can always be searched contemporaneously).
The practical aspects of adopting the bright-line rule of Belton, under our state constitution are frightening.3 This is especially so because the majority’s broad and sweeping language includes the right to search the car incident to a custodial arrest for a mere traffic violation.4 At least the court in State v. Dukes, supra, 125, left the question open when it stated that “[t]here is no need for us in this case to decide what authority the officer would have under our constitution to search the vehicle for contraband when the only provocation for that was a traffic violation.”
Is the majority giving a green light to police officers to invade a person’s privacy by allowing them to stop the person’s car for a mere traffic violation, make a custodial arrest of the driver and then search the car? Now, we all know that probably would not happen to the president of a “Fortune 500” company if he or she *299was stopped for speeding. But what about a minority member of our society who happens to be operating his or her car in Father Panik Village? Or the seedy looking kid with long hair who happens to be driving in an affluent neighborhood? “The Connecticut constitution is an instrument of progress, it is intended to stand for a great length of time and should not be interpreted too narrowly or too literally so that it fails to have contemporary effectiveness/or all of our citizens.” (Emphasis added.) State v. Dukes, supra, 115. By adopting this bright-line rule under our state constitution, the majority today adds to the perception that there is no such thing as “justice for all.”
Accordingly, I dissent.

 It is difficult for me to believe that the majority in New York v. Belton, 453 U.S. 454, 101 S. Ct. 2860, 69 L. Ed. 2d 768 (1981), would apply this bright-line test to the facts of this case. The United States Supreme Court stressed a “contemporaneous” search, which would imply a situation where the police officer had to make an immediate assessment of the danger because the accused was so near the car that it would be dangerous not to search. “During the thirty to forty-five minutes that elapsed between the arrest and the warrantless search, the Belton Court’s fear of forcing officers to make split second legal decisions during the course of an arrest evaporated and took with it the right of the officers to enter the vehicle under the guise of a search incident to [a lawful] arrest. Simply because the officers had the right to enter the vehicle during or immediately after the arrest, a continuing right was not established to enter the vehicle without a warrant.” United States v. Vasey, 834 F.2d 782, 787 (9th Cir. 1987).


 Interestingly, the court in Frisbie v. Butler, 1 Kirby 213 (1787), first raised the question of the remedy pertaining to the criminal proceedings. The court queried: “[Y]et, how far this [unlawful search] vitiates the proceedings upon the arraignment, may be a question, which is not necessary now to determine . . . .” Id., 215. Subsequently, in State v. Dukes, 209 Conn. 98, 110, 547 A.2d 10 (1988), this court recognized the exclusionary rule and expressly overruled a prior Connecticut case; State v. Reynolds, 101 Conn. 224, 237, 125 A. 636 (1924); that held to the contrary. In Dukes, we concluded that “the exclusionary rule is now widely recognized as an effective remedy for enforcement of the constitutional protection against unconstitutional searches and seizures.” State v. Dukes, supra.


 Moreover, the dangers of the rule were underscored when Justice Brennan asked the rhetorical question: “[W]hy is the rule . . . necessarily limited to searches of cars? What if a suspect is seen walking out of a house where the police, peering in from outside, had formed probable cause to believe a crime was being committed? Could the police then arrest that suspect and enter the house to conduct a search incident to arrest?” (Emphasis in original.) New York v. Belton, 453 U.S. 454, 470, 101 S. Ct. 2860, 69 L. Ed. 2d 768 (1981) (Brennan, J., dissenting).


 Cf., People v. Marsh, 20 N.Y.2d 98, 101, 228 N.E.2d 783, 281 N.Y.S.2d 789 (1967) (holding that a motorist stopped for a traffic infraction may not be searched unless, when the car is stopped, there exists reasonable grounds for believing that the driver is guilty of a crime, as distinct from a traffic offense).